Title: From Thomas Jefferson to John Wayles Eppes, 24 May 1806
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                     
                            Montiello May 24. 06.
                        
                        Yours of the 16th. was recieved the day before yesterday; and altho’ I do not foresee a conveyance of the
                            present, yet I write it to be ready for any one which shall occur. my intentions of having the levelling done at Pantops
                            have continued, because till that is done, no planting of trees or other improvement, could be undertaken. I am now
                            engaged in levelling my own garden. I have fewer hands than usual, and not foreseeing when precisely I could do it myself,
                            I do not know that I can do any thing more effectual than to renew my former proposition, that if you can hire as many
                            hands as will do it in a year, I will pay their hire, subsistence &c. this would ascertain it’s being done in a
                            given time. with respect to a house, my former purpose had in view an object the most desirable for my comfort in this
                            world. that has become impossible. and the object ceasing, I had retained nothing more than an indeterminate idea, if our
                            dear Francis should live, to be doing such things there at convenience hereafter as might tempt him to make it a
                            residence. another circumstance renders it impossible for me now to do any thing beyond the levelling. I have gotten so
                            into arrears at Washington, as to render it necessary for me not only to avoid new engagements, but to suspend every
                            expence which is not indispensable: otherwise I shall leave that place with burthens contracted there, which if they
                            should fall on my private fortune, will doom me to a comfortless old age.   The connection you are about to form is a
                            prudent one, and, from the excellent character of the lady, will, I trust be a happy one. that at your period of life, you
                            should doom the rest of it to a dreary celibacy, was not to be expected, nor desired, nature and reason equally condemned
                            so useless a penance. I have counted on it and be assured that that measure can never lessen my affections to you. you
                            have many years of life to come, which could not have been made happy in any other way. you will have other children, who
                            will be entitled to an equal portion of your love, and of your property. the interest I partake with you in our dearest
                            Francis authorises me to ask, on his behalf, only that, independant of what was his mother’s, or what I shall do for him, he
                            may have a fair proportion, with any other sons you may have, of your property. this will be just; more would not be so. I
                            learn with great pleasure that you think of passing the whole or a part of your time at Pantops. it will be a much valued
                            addition to our family society, & it promises to yourself & family health & life, as far as the salubrity of
                            situation can promise them. whether your companion can relinquish city habits and enjoiments for those of the country,
                            neither she nor you can now answer for yet this must have it’s influence on your future purposes. as I do not see any
                            country situation which has more to offer than our own, I rely that it will present itself, in competition with others as
                            a residence, with the advantages which my partiality & my wishes have persuaded me it possesses.
                        I have given notice at Washington that I shall leave this on the 4th. of June & be there on the 7th. I
                            shall be happy in your company thither & there, and saluting you with sincere affections, assure you of my constant
                            esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    